DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s Restriction/Election filed on 11/04/2021.
Currently claims 1-21 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 2, Claims 1-5 and 7-15, in the reply filed on 11/04/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
Regarding claim 7, in the limitation of the claim, “…a ring gate runner portion provided to surround the plurality of transistor regions ; …”, ‘:’ should be replaced by ‘;’.
Regarding claim 15, in the limitation of the claim, “The semiconductor device according to claim 1, wherein the transistor region includes a first conductivity type collector region provided …”, ‘second’ should be replaced by ‘first’. In all the embodiments, the collector region 22 is a ‘p-type’ .
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 1, the limitation of the invention, ‘… a second conductivity type cathode region provided in a range from a lower surface of the semiconductor substrate to a predetermined depth .…’ is unclear. The term "in a range" is a relative term. It can vary significantly depending on the perspective. Therefore, neither the claim nor the specification reveal how much deviation from "the position of the second conductivity type cathode region from a lower surface of the semiconductor substrate" is acceptable in order to be considered "in a range", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner considered ‘second conductivity type cathode region’ over the collector electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0293595 A1 (Narazaki) and further in view of US 2017/0162562 A1 (Haruguchi).
Regarding claim 1, Narazaki discloses, a semiconductor device (101; Fig. 8; [0021] – [0024]; i.e. RC IGBT) including a transistor region (103; i.e. IGBT) 

    PNG
    media_image1.png
    464
    650
    media_image1.png
    Greyscale

the semiconductor device (101) comprising: a first conductivity type (p-type) well region (109; i.e. p-well) (Fig. 8; [0030]),
wherein the diode region (102) includes: 
a plurality of first contact portions (116; i.e. p+ contact layer) that extend individually in a first direction (horizontal) and are separated from one another in a second direction (inside the 2D viewable plane) perpendicular to the first direction on the semiconductor substrate (Figures 8 and 9; [0026]); 
a first conductivity type anode region (114; i.e. p-base layer) that is electrically connected with an emitter electrode (125; i.e. emitter electrode) provided above the semiconductor substrate (substrate) via the plurality of first contact portions (116) (Fig. 8; [0030]) and 
Note: Narazaki teaches in para. [0036] that as a technique for reducing the recovery current, an impurity concentration of the p-anode layer 114 is typically decreased. It can be deduced from this statement that the p-anode layer 114 would have lower concentration that other p-type layers including p-well layer 109.
a second conductivity type (n-type) cathode region (127; i.e. n+ cathode layer) provided in a range from a lower surface of the semiconductor substrate (substrate) to a predetermined depth (Fig. 8; [0032]); 
the well region (109) contacts the diode region (102) in the first direction (horizontal) (Fig. 8; [0030]); and 
when an end of the well region (109), an end of at least one first contact portion included in the plurality of first contact portions (116), and an end of the cathode region (127) that face one another in the first direction (horizontal) are imaginarily projected on an upper surface of the semiconductor substrate (substrate), a first distance (L1) is longer than a second distance (L2), the first distance (L1) being a shortest distance between the end of the well region (109) and the end of the60 YV 17P51102US(FE-0395PCTUS)_kaw.docAttorney Docket Number: FE-0395PCTUScathode region (127), and the second distance (L2) 
Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). 

    PNG
    media_image2.png
    469
    650
    media_image2.png
    Greyscale

But Narazaki fails to teach explicitly, a gate runner portion that supplies a gate potential to the transistor region; and 
the first conductivity type well region provided below the gate runner portion;
However, in analogous art, Haruguchi discloses, a gate runner portion (13; i.e. gate wiring) that supplies a gate potential to the transistor region (1; i.e. IGBT) (Fig. 1; [0024]); and 
the first conductivity type well region (12; i.e. p-type well) provided below the gate runner portion (13) (Fig. 2; [0024]);

    PNG
    media_image3.png
    465
    424
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Narazaki and Haruguchi before him/her, to modify the teachings of a semiconductor device including a IGBT transistor and a diode as taught by Narazaki and to include the teachings of a gate runner that supplies a gate potential to the transistor region as taught by Haruguchi since gate runner facilitates the biasing of individual transistor gates uniformly which enables the transistors to turn on the transistors without any delay and absent this important teaching in Narazaki, a person with ordinary skill in the art would be motivated to reach out to Haruguchi while forming a semiconductor device of Narazaki. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, Narazaki teaches, the semiconductor device according to claim 1, the second distance (L2) is shorter than the first distance (L1) (Fig. 8; [0028] – [0033]).  
Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). 
But Narazaki fails to teach explicitly, wherein the second distance is 40% or more to 60% or less of the first distance.

    PNG
    media_image2.png
    469
    650
    media_image2.png
    Greyscale

However, the examiner notes that the distances L1 and L2 are usually dictated by the particular process technology used in the device design and its “design rules”. The reverse breakdown of a p-n junction would play a role in determining the distance L1+L2. The higher the value of L1+L2, the higher the reverse breakdown is. It would set the distance L1 higher than the distance L2, since the distance L2 is controlled by the ‘design rule’ and critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The applicant stated in para. [0091] that “The second distance L2 may be 40% or more to 60% or less of the first distance L1 and may be smaller than the half of the first distance L1”.  Thus, because it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 5, Narazaki teaches, the semiconductor device according to claim 1, the second distance (L2) is shorter than the first distance (L1) (Fig. 8; [0028] – [0033]).  
Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). 
But Narazaki fails to teach explicitly, wherein the second distance is shorter than a half of the first distance.
However, the examiner notes that the distances L1 and L2 are usually dictated by the particular process technology used in the device design and its “design rules”. The reverse breakdown of a p-n junction would play a role in determining the distance L1+L2. The higher the value of L1+L2, the higher the reverse breakdown is. It would set the distance L1 higher than the distance L2, since the distance L2 is controlled by the ‘design rule’ and is not allowed to be changed. Now how high L1 should be may be determined by optimization of these two distances. This would have led one of ordinary skill in the art before the effective filing date of the claimed invention to discover the claimed values during routine experimentation and optimization. On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0091] that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The applicant stated in para. [0091] that “The second distance L2 may be 40% or more to 60% or less of the first distance L1 and may be smaller than the half of the first distance L1”.  Thus, because it “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 7, the combination of Narazaki and Haruguchi teaches, the semiconductor device according to claim 1, wherein the semiconductor device (RC IGBT; Fig. 1; [0021]) includes a plurality of transistor regions (region coving transistors 1, left and right; Fig. 1; [0021]; Haruguchi Reference); 
the gate runner portion (13; i.e. gate wiring) includes: 

    PNG
    media_image3.png
    465
    424
    media_image3.png
    Greyscale

an extending gate runner portion (13, portion between left and right IGBT 1) that is provided between at least two transistor regions (two side by side transistors 1) included in the plurality of transistor regions 
a ring gate runner portion (13 also has a ring portion surrounding both left and right transistors 1) provided to surround the plurality of transistor regions (1); and 
wherein the well region (12) is located below the extending gate runner portion (13) (Fig. 2; [0024]; Haruguchi Reference),
the well region (109) used to define the first distance (L1) and the second distance (L2) (Fig. 8; [0028] – [0033]; Narazaki Reference);
  
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Narazaki and Haruguchi as applied to claim 7, and further in view of US 2019/0096878 A1 (Arakawa).
Regarding claim 9, the combination of Narazaki and Haruguchi fails to teach explicitly, the semiconductor device according to claim 7, wherein the semiconductor substrate includes a lifetime killer region that is provided at least below the gate runner portion.  
However, in analogous art, Arakawa discloses, the semiconductor device according to claim 7, wherein the semiconductor substrate (50; i.e. semiconductor substrate) includes a lifetime killer region (18; Fig. 7; [0067]; i.e. lattice defect layer) that is provided at least below the gate runner portion (layer 18 is provided in the entire device up to the guard 

    PNG
    media_image4.png
    328
    531
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Narazaki, Haruguchi and Arakawa before him/her, to modify the teachings of a semiconductor device including a IGBT transistor and a diode as taught by Narazaki and to include the teachings of a lattice defect layer in the drift region of the substrate as taught by Arakawa since the arrangement would shorten the lifetime of carriers moving in the drift layer, whereby the amount of carriers accumulated in the drift layer can be adjusted ([0067]). It would improve the device breakdown characteristics. Absent this important teaching in Narazaki, a person with ordinary skill in the art would be motivated to reach out to Arakawa while forming a semiconductor device of Narazaki. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 10, the combination of Narazaki, Haruguchi and Arakawa discloses, the semiconductor device according to claim 9, wherein the lifetime killer region (18; Arakawa Reference) is provided over an entire length of the extending gate runner portion (13, between left and right IGBT 1; Haruguchi Reference) in the first direction (horizontal) below the extending gate runner portion (13); and 
the lifetime killer region (18; Arakawa Reference) is provided below the ring gate runner portion (13 also has a ring portion surrounding both left and right transistors 1; Haruguchi Reference) in correspondence with a part of a length of the ring gate runner portion in the first direction (horizontal) (Fig. 1; [0024]; Haruguchi Reference).  See claim 9 for 103 rationale.
Note: Since the lattice defect layer 18 is used in the entire device up to the guard ring 30, it can be deduced that the lattice defect layer 18 (Arakawa Reference) exist under both the gate runners 13 (Haruguchi Reference).

    PNG
    media_image4.png
    328
    531
    media_image4.png
    Greyscale

Regarding claim 12, the combination of Narazaki, Haruguchi and Arakawa discloses, the semiconductor device according to claim 9, wherein the lifetime killer region (18) is provided in a wider range than the cathode region (22) (Figures 7-8; [0066] – [0067]; Arakawa Reference). See claim 9 for 103 rationale.
Note: Arakawa teaches the lattice defect layer 18 being wider than the cathode layer 22.

    PNG
    media_image5.png
    294
    524
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 2-3, 8, 11 and 13-15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 1, wherein the semiconductor substrate includes: a second conductivity type drift region located below the anode region in the semiconductor substrate; and a second conductivity type accumulation region provided at least in the diode region and is located between the anode region and the drift region in a depth direction of the semiconductor substrate; and an end of the accumulation region in the first direction is located between the end of the at least one first contact portion and the end of the cathode region”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 3, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 1, wherein the first distance is longer than a depth from the upper surface of the semiconductor substrate to a bottom of the well 
Regarding claim 8, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 7, wherein the first distance defined by using the well region provided below the extending gate runner portion is longer than the first distance defined by using the well region provided below the ring gate runner portion; and the second distance defined by using the well region provided below the extending gate runner portion is longer than the second distance defined by using the well region provided below the ring gate runner portion”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 11, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 9, wherein the lifetime killer region includes a concentration distribution peak of a lifetime killer at a position closer to a lower surface of the semiconductor substrate than a 63l¥server4YcasesY# FEYFE-0395YPCTUSY LI'S JV 17P51102US(FE-0395PCTUS)_kaw.docAttorney Docket Number: FE-0395PCTUSbottom of the well region”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 13, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 1, wherein the semiconductor substrate includes: a second conductivity type drift region located below the anode region in the semiconductor substrate; and a second conductivity type accumulation region provided at least in the diode region and is located between the anode region and the drift region in a depth direction of the semiconductor substrate; and when the end of the well region, the end of at least one first contact portion included in the plurality of first contact portions, the end of the accumulation region, and the end of the cathode region that face one another in the first direction are imaginary projected on an upper surface of the semiconductor substrate, a fourth distance is longer than a fifth distance, the fourth distance being a shortest distance between the end of the at least one first contact portion and the end of the accumulation region, and the fifth distance being a shortest distance between the end of the accumulation region and the end of the cathode region”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 14, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 1, wherein the semiconductor substrate includes:64 Yserver4YcasesY# FEYFE-0395YPCTUSY d'jlV 17P51102US(FE-0395PCTUS)_kaw.docAttorney Docket Number: FE-0395PCTUSa 
Regarding claim 15, the closest prior art, US 2016/0293595 A1 (Narazaki), in combination with US 2017/0162562 A1 (Haruguchi) and US 2019/0096878 A1 (Arakawa), fails to disclose, “the semiconductor device according to claim 1, wherein the transistor region includes a second conductivity type collector region provided at a lower-surface side of the semiconductor substrate; and a first retracted length of the cathode region is equal to or longer than the first distance, the first retracted length being a length from a lower surface side boundary which is a boundary between the collector region and the cathode region in the second direction to an upper surface side boundary which is a boundary between the transistor 

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,438,852 B2 (Kakimoto) - A semiconductor device is disclosed including reverse conducting switching elements in each of which a diode element and a switching element are arranged in parallel on a single semiconductor substrate. It also includes a driver that applies a gate voltage to a plurality of gate electrodes in the reverse conducting switching elements and a mode determination unit determining whether a forward conduction mode in which a current mainly flows through the switching element or a reverse conduction mode in which the current flows through the diode element is being operated.
2. US 2018/0151711 A1 (Yamada) - A semiconductor device is disclosed including a first principal surface and a second principal surface, an emitter electrode and a gate wiring provided in the first principal surface and a collector electrode provided in the second principal surface. The semiconductor device includes a first unit cell region that is extended along one direction in a plane parallel to the first principal surface and a second unit cell region that is extended in the one direction when they are seen from the side of the first principal surface. 
3. US 2017/0084610 A1 (Kouno) - A semiconductor device is disclosed including a semiconductor substrate having a drift layer, a base layer, a 
4. US 2017/0018547 A1 (Naito) – A semiconductor device including a semiconductor substrate of a first conductivity type, a main transistor section in an active region on the semiconductor substrate, and a sense transistor section outside the active region on the semiconductor substrate is disclosed. The active region is provided with a main well region of a second conductivity type, and the sense transistor section has a sense gate trench section formed extending from the outside of the active region to the main well region on the front surface of the semiconductor substrate.
5. US 2010/0187567 A1 (Tanabe) - A semiconductor device is disclosed including a semiconductor substrate having a first surface and a second surface. A main region and a sensing region are formed on the first surface side of the semiconductor substrate. A RC-IGBT is formed in the main region and a sensing element for passing electric currents proportional to electric currents flowing through the RC-IGBT is formed in the sensing region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/01/2021